By the Court.
After the lease was made to the plaintiff, the defendant became a tenant at sufferance. .There is nothing in the bill of exceptions to show that the finding of the Superior Court, that the notice was sufficient, was erroneous as matter of law. Arnold v. Nash, 126 Mass. 397.
As the notice fixed “ Monday, 6th day of July current, by twelve o’clock noon,” as the time when the tenant was required to vacate the premises, it was important for the plaintiff to show that his writ was not sued out and served before that time. The writ is dated July 6, 1885, and the officer returned that he served it on July 6, 1885. For the purpose of showing that it was issued and served after noon of that day, it was competent for the officer to testify that he served it in the evening. This testimony did not contradict or vary his return, but was consistent with it.

Exceptions overruled.